Case: 12-30872       Document: 00512262572         Page: 1     Date Filed: 06/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 4, 2013
                                     No. 12-30872
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TERRY WAYNE TOWNLEY,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:91-CR-20008-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Terry Wayne Townley appeals the 60-month sentence imposed following
the revocation of his supervised release. He argues that the record does not
support the court’s decision to impose the statutory maximum sentence because
he had only a single violation of his supervised release and because the
Sentencing Guidelines recommended only six to 12 months of incarceration. He
also contends that it is plainly unreasonable to impose such a harsh sentence on
a defendant who was thrust back into society without first being given an

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30872     Document: 00512262572     Page: 2   Date Filed: 06/04/2013

                                  No. 12-30872

opportunity to ease the transition with the help of a halfway house. We review
Townley’s sentence under the “plainly unreasonable” standard. See United
States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      The district court was authorized to impose any sentence that fell within
the five-year statutory maximum for Townley’s original offense. See 18 U.S.C.
§ 3583(e)(3). The ranges set forth under the Guidelines are advisory only. See
United States v. Mathena, 23 F.3d 87, 93 (5th Cir. 1994). We have often upheld
statutory-maximum revocation sentences as plainly reasonable. See, e.g., United
States v. Kippers, 685 F.3d 491, 500-01 (5th Cir. 2012). With the exception of 18
U.S.C. § 3553(a)(2)(A), the district court was to consider the factors outlined in
§ 3553(a) in selecting a sentence. Miller, 634 F.3d 843-44. The district court
thus was within its discretion in selecting a sentence based on Townley’s history
of violence and his inability to comply with the terms of supervised release. See
§ 3553(a)(1), (a)(2)(B) & (C). Moreover, Townley points to no authority which
supports his assertion that the district court was required to consider his
inability to find placement in a halfway house, nor does he attempt to connect
this fact with any of the relevant sentencing considerations set forth in
§ 3553(a).
      AFFIRMED.




                                        2